          Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page                   USDC
                                                                                     1 of SDNY
                                                                                          11
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 
   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ------------------------------------------------------------X
   ARIEL ZUCKERMAN,
                                                                 Civil Action No.:
                                           Plaintiff,            1:20-cv-08742 (VEC)
                          -against-

   GW ACQUISITION LLC d/b/a G&W                                    STIPULATION AND ORDER
   INDUSTRIES, MICHAEL MARINOFF, in his                            OF CONFIDENTIALITY
   individual and professional capacities, and
   ALBERT MALEH, in his individual and
   professional capacities
                                    Defendants

   ------------------------------------------------------------X
       Plaintiff, Ariel Zuckerman (“Plaintiff”), and Defendants, GW Acquisition LLC d/b/a

G&W Industries, Michael Marinoff, and Albert Maleh (collectively, “Defendants”) (Plaintiff and

Defendants are collectively referred to as the “Parties” and separately as a “Party”), by and through

their respective counsel, hereby stipulate and agree that the following provisions shall govern the

handling of confidential information and documents in this action:

       1.       Any Party to this litigation and any third party shall have the right to designate as

“Confidential” and subject to this Stipulation and Order of Confidentiality (hereafter the

“Stipulation and Order” or the “Order”) any information, document, or thing, or portion of any

document or thing containing or referencing: (a) buyers, vendors, clients, and/or industry contacts;

(b) medical records or information regarding any person’s medical condition, treatment, diagnosis,

medication etc.; (c) trade secrets or proprietary information that if revealed would cause tangible

economic, governmental, political, or competitive harm; (d) private or confidential personal

information such as social security numbers financial records, educational records, payroll

information, and names of children; (e) criminal prosecutions; (f) internal affairs information; (g)

law enforcement materials, investigative techniques, procedures, methods, and/or know-how; (h)

                                                       1
        Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 2 of 11




investigative files and investigative material; (i) personnel records and or personnel information;

and (j) any other such information that the parties agree to be entitled to protection.

       2.      Any Party to this litigation or any third party covered by this Order who produces

or discloses any Confidential material, including without limitation any information, document,

thing, interrogatory answer, admission, pleading, or testimony, shall mark the same with the

foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL - SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Confidential”). In designating

information as “Confidential,” a Party will make such designation only as to that information that

it in good faith believes contains confidential information as defined herein. Documents, things,

and information may be designated as Confidential at any time.

       3.      “Producing Party” shall mean the Party who produces information to another Party

and who deems that information Confidential.

       4.      “Receiving Party” shall mean the Party who receives the Confidential information

supplied by the Producing Party.

       5.      All Confidential material shall be used by the Receiving Party solely for purposes

of the prosecution or defense of this action, shall not be used by the Receiving Party for any

business, commercial, competitive, political, labor relations, personal or other purpose, and shall

not be disclosed by the Receiving Party to anyone other than those set forth in Paragraph 6, unless

and until the restrictions herein are removed either by written agreement of counsel for the Parties,

or by Order of the Court. Nothing herein shall prevent disclosure of any Confidential information

by its Producing Party, with the exception of documents or information obtained via a HIPAA-

compliant authorization or third-party subpoena, if designated confidential, as well as medical

records and documents referencing Plaintiff’s medical condition(s) and/or medical treatment(s),



                                                 2
          Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 3 of 11




which, if designated Confidential, shall not be disclosed by the Producing Party other than in

accordance with this Stipulation and Order of Confidentiality.

        6.       Confidential material and the contents of Confidential material may be disclosed

only to the following individuals:

                 a.      Plaintiff;

                 b.      Defendants;

                 c.      Plaintiff’s counsel (herein defined as any attorney(s) representing the

Plaintiff in this action);

                 d.      Defendants’ counsel (herein defined as any attorney(s) representing the

Defendants in this action);

                 e.      Outside experts or consultants retained by Plaintiff’s counsel or

Defendants’ counsel for purposes of this action, provided they have signed the Agreement to Be

Bound by Stipulation and Order of Confidentiality (annexed hereto as Exhibit A);

                 f.      Secretarial, paralegal, clerical, duplicating and data processing personnel of

the foregoing;

                 g.      The Court and Court personnel;

                 h.      Any deponent may be shown or examined on any information, document or

thing designated Confidential if it appears that the witness authored or received a copy of it, was

involved in the subject matter described therein or is employed by the Party who produced the

information, document or thing, or if the producing Party consents to such disclosure; and

                 i.      Vendors retained by or for the Parties to assist in preparing for pretrial

discovery, trial and/or hearings including, but not limited to, court reporters, litigation support

personnel, jury consultants, individuals to prepare demonstrative and audiovisual aids for use in



                                                   3
         Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 4 of 11




the courtroom or in depositions or mock jury sessions, as well as their staff, stenographic, and

clerical employees whose duties and responsibilities require access to such materials; and

       7.      Confidential material shall be used only by individuals permitted access to it under

Paragraphs 6. Confidential material, copies thereof, and the information contained therein, shall

not be disclosed in any manner to any other individual, until and unless (a) counsel for the Party

asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such

disclosure.

       8.      With respect to any depositions that involve a disclosure of Confidential material

of a Party to this action, testimony may be designated as Confidential by an appropriate statement

on the record at the time when such testimony is given. In addition, such Party shall have until

thirty (30) days after receipt of the deposition transcript within which to inform all other Parties

that portions of the transcript are to be designated Confidential, which period may be extended by

agreement of the Parties. No such deposition transcript shall be disclosed to any individual other

than the individuals described in Paragraph 6 and the deponent during these thirty (30) days, and

no individual attending such a deposition shall disclose the contents of the deposition to any

individual other than those described in Paragraph 6 above during said thirty (30) days. Upon

being informed that certain portions of a deposition are to be designated as Confidential, all Parties

shall immediately cause each copy of the transcript in its custody or control to be appropriately

marked and limit disclosure of that transcript in accordance with Paragraphs 5 and 6. Deposition

exhibits and exhibits to Court filings which are deemed Confidential shall be so designated by

stamping the exhibit accordingly. If any Confidential Information is to be used during the

deposition of a non-Party witness, said non-Party deponent shall be given a copy of this stipulation

and order prior to the deposition, advised that he or she is bound by the terms thereof, and



                                                  4
           Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 5 of 11




requested to sign the Agreement to Be Bound by Stipulation and Order of Confidentiality

(annexed hereto as Exhibit A). In the event the deponent elects not to execute the Agreement to

Be Bound by Stipulation and Order of Confidentiality (annexed hereto as Exhibit A), the court

reporter will be directed not to provide a copy of the deposition transcript to the deponent for

review, but shall require the deponent to come to the court reporter’s office to review the transcript.

The deponent will not be allowed to make a copy of the transcript. In addition, the court reporter

is prohibited from providing a copy to the deponent of any Confidential Information contained in

exhibits used at the deposition.

       9.      If counsel for a Party receiving documents or information designated as

Confidential hereunder objects to such designation of any or all of such items, the following

procedure shall apply:

               (a)     Counsel for the Receiving Party shall serve on the Producing Party (or third

party who designates information as Confidential) a written objection to such designation, which

shall describe with particularity the documents or information in question and shall state the

grounds for objection. Counsel for the Producing Party (or third party who designates information

as Confidential) shall respond in writing to such objection within ten (10) days, and shall state with

particularity the grounds for asserting that the document or information is Confidential. If no

timely written response is made to the objection, the challenged designation will be deemed to be

void. If the designating Party or non-party makes a timely response to such objection asserting

the propriety of the designation, counsel shall then confer in good faith in an effort to resolve the

dispute.

               (b)     If a dispute as to a Confidential designation of a document or item of

information cannot be resolved by agreement, the Receiving Party shall present the dispute to the



                                                  5
         Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 6 of 11




Court initially by telephone or letter, before filing a formal motion for an order regarding the

challenged designation. The document or information that is the subject of the filing shall be

treated as originally designated pending resolution of the dispute.

        10.    If any paper that incorporates any Confidential documents or information, or

reveals the contents thereof is filed in this Court, same shall be filed in accordance with the Court’s
                                                  LQFOXGLQJ5XOH % RIWKHXQGHUVLJQHG V,QGLYLGXDO
procedures for filing documents under seal A courtesy copy of the document shall be delivered
 3UDFWLFHVLQ&LYLO&DVHV7KH&RXUWUHPLQGVWKHSDUWLHVWKDWDGHVLJQDWLRQRIFRQILGHQWLDO
to the Court in a sealed envelope(s) or other appropriately sealed containers on which shall be
 SXUVXDQWWRDSURWHFWLYHRUGHULVQRWHQRXJKRQLWVRZQWRRYHUFRPHWKHSUHVXPSWLRQRISXEOLF
endorsed the title of this action, an indication of the nature of its contents, the word “Confidential”
 DFFHVVWRMXGLFLDOGRFXPHQWV6HH/XJRVFKY3\UDPLG&RRI2QRQGDJD)G G&LU
and a statement that the enclosed documents were filed pursuant to the Stipulation and Order of
  
Confidentiality. The Party filing the documents shall serve notice upon all other Parties that the

above procedure is being invoked.

        11.    In the event that a Party intends to use Confidential information for any purpose at

the trial of this action or at any hearing relating to this action before any judicial officer, subject to

the rules of evidence and other of the Court, such Party must provide the opposite Party with best

practicable and timely notice of the intent to use such information to permit the opposite Party the

opportunity to obtain appropriate protection from the Court, including a request to the Court that

the courtroom be cleared of persons not subject to this Stipulation and Order of Confidentiality

and that the Court employees be advised as to the terms of this Stipulation and Order of

Confidentiality.

        12.    To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of

whether the information, document or thing was so designated at the time of disclosure, shall not

be deemed a waiver in whole or in part of a Party’s claim of confidentiality, either as to the specific



                                                    6
        Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 7 of 11




information, document or thing disclosed or as to any other material or information concerning

the same or related subject matter. Such inadvertent or unintentional disclosure may be rectified

by notifying in writing counsel for all Parties to whom the material was disclosed that the material

should have been designated Confidential within a reasonable time after disclosure. Such notice

shall constitute a designation of the information, document or thing as Confidential under this

Discovery Confidentiality Order.

       13.     When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing Party and brought

to the attention of the receiving Party, the receiving Party’s treatment of such material shall be in

accordance with applicable New York law. Such inadvertent or mistaken disclosure of such

information, document or thing shall not by itself constitute a waiver by the producing Party of

any claims of privilege or work-product immunity. However, nothing herein restricts the right of

the Receiving Party to challenge the Producing Party’s claim of privilege if appropriate within a

reasonable time after receiving notice of the inadvertent or mistaken disclosure.

       14.     No information that is in the public domain or which is already known by the

Receiving Party through proper means or which is or becomes available to a Party from a source

other than the Party asserting confidentiality, rightfully in possession of such information on a

non-confidential basis, shall be deemed or considered to be Confidential material under this

Stipulation and Order. This Paragraph 14 shall not apply to medical records or information

obtained by either Party through an authorization for release of health information pursuant to the

Health Insurance Portability and Accountability Act.

        15.    The Parties may agree in writing to any specific disclosure of Confidential

information (or any information contained therein or derived therefrom) in a particular



                                                 7
         Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 8 of 11




circumstance without prejudice to the continued application of this Stipulation and Order as to the

use of that document or thing.

       16.     This Stipulation and Order has been entered to facilitate discovery and the

production of relevant evidence in this action. Neither the entry of this Stipulation and Order, nor

the designation of any information or document as Confidential, nor the failure to make such

designation, shall constitute evidence with respect to any issue in this action. Nothing herein shall

be construed as an agreement or admission: (a) that any information, document, or the like

designated as Confidential by an opposing Party or third party is in fact confidential or a trade

secret; or (b) with respect to the competency, relevance or materiality of any information, thing,

or document.

       17.     This Stipulation and Order shall not deprive any Party of its right to object to

discovery by any other Party or on any otherwise permitted ground. This Stipulation and Order is

being entered without prejudice to the right of any Party to move the Court for modification or for

relief from any of its terms.

       18.     This Stipulation and Order shall survive the termination of this action and shall

remain in full force and effect unless modified by an Order of this Court or by the written

stipulation of the Parties filed with the Court.

       19.     Upon final conclusion of this litigation, each Party or other individual subject to the

terms hereof shall be under an obligation to assemble and to return to the originating source all

originals and unmarked copies of documents and things containing Confidential material and to

destroy, should such source so request, all copies of Confidential material that contain and or

constitute attorney work product as well as excerpts, summaries and digests revealing Confidential

material; provided, however, that counsel may retain complete copies of all documents for archival



                                                   8
         Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 9 of 11




purposes, subject to the provisions of this Discovery Confidentiality Order. To the extent a Party

requests the return of Confidential material from the Court after the final conclusion of the

litigation, including the exhaustion of all appeals therefrom and all related proceedings, the Party

shall file a motion seeking such relief.

       20.     Nothing in this Stipulation and Order shall be deemed a waiver of any right any

Party otherwise might have under the Federal Rules of Civil Procedure, Local Civil Rules of the

United States District Court for the Southern District of New York, or the doctrines of

attorney/client privilege, attorney work product, or any other privileges.

       21.     This Stipulation and Order shall survive the final termination of this action with

respect to any Confidential information. The Court shall retain jurisdiction over the Parties and

counsel for the Parties as necessary to enforce this Stipulation and Order.

       22.     For the purposes of this Stipulation and Order, the Parties hereby agree that any

notices, correspondence, communications and payments shall be directed as follows:

               For Plaintiff: Innessa M. Huot, Faruqi & Faruqi, LLP, 685 Third
               Avenue, 26th Floor, New York, New York 10017;
               ihuot@faruqilaw.com
               For Defendants: Rashmee R. Sinha, Kaufman Dolowich & Voluck,
               LLP, 135 Crossways Park Drive, Suite 201, Woodbury, NY, 11797;
               rsinha@kdvlaw.com
       23.     A facsimile or scanned image signature of this Stipulation and Order of

Confidentiality has the full force and effect of an original.

  Dated: April 6, 2021                                    Dated: April 6, 2021

  KAUFMAN DOLOWICH VOLUCK, LLP                            FARUQI & FARUQI, LLP
  Attorneys for Defendants                                Attorneys for Plaintiff


  By: ____________________________
      ______________
                  ________
                        _____________                    By: ________________________________
               Sinha, Esq.
      Rashmee Sinha     Esq                                  Innessa M. Huot, Esq.
      Solomon Abramov, Esq.                                  Alex J. Hartzband, Esq.

                                                  9
      Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 10 of 11




     135 Crossways Park Dr., Suite 201        Camilo M. Burr, Esq.
     Woodbury, New York 11797                 685 Third Avenue, 26th Floor
                                              New York, New York 10017

SO ORDERED:

____________________    _________
_________________________________
HON. VALERIE E. CAP      PRONI
                     CAPRONI
United States District Judge
'DWH$SULO




                                         10
        Case 1:20-cv-08742-VEC Document 60 Filed 04/06/21 Page 11 of 11




                                          EXHIBIT A

                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

       ARIEL ZUCKERMAN,

                                 Plaintiff,
                 -against-
                                                         Civil Action No.: 1:20-cv-08742 (VEC)
       GW ACQUISITION LLC d/b/a
       G&W
       INDUSTRIES, MICHAEL
       MARINOFF, in his individual and                    AGREEMENT TO BE BOUND BY
       professional capacities, and                       STIPULATION AND ORDER OF
       ALBERT MALEH, in his individual                         CONFIDENTIALITY
       and
       professional capacities

                                Defendants.

I, ____________________________________ being duly sworn, state that:

       1.      I have carefully read and understood the provisions of the Stipulation and Order of
Confidentiality in this case signed by the Court, and I will comply with all provisions of the
Stipulation and Order of Confidentiality.

       2.     I will hold in confidence and not disclose to anyone not qualified under the
Stipulation and Order of Confidentiality any Confidential documents or information, or any
words, summaries, abstracts, or indices of Confidential information disclosed to me.

      3.       I will limit use of Confidential documents or information disclosed to me solely for
purpose of this action.

       4.     No later than the final conclusion of the case, I will return all Confidential
documents and information, and summaries, abstracts, and indices thereof which come into my
possession, and documents or things which I have prepared relating thereto, to counsel for the
Party for whom I was employed or retained (if any).

       I declare under penalty of perjury that the foregoing is true and correct.


       Dated: __________________                     ____________________________

                                                     ____________________________
                                                     Print Name

                                                11
